Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 3, line 13, Page 4, line 13, and Page 4, line 20, the numeral “8” is used to designate different elements.  Note that on page 3, line 13, the term “apparatus” is used while on Page 4, line 13, the phrase “cleaning equipment” is used, and on Page 4, line 20, the phrase “an equipment” is used.
Further, on Page 4, line 22, the numeral “84” is used for the electric motor while on Page 9, line 9, the numeral “84” is used for the actuator.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show/label the core 30 as described in the specification on Page 3, line 23.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detection means” as set forth in Claim 11, line 18; the “control unit” as set forth in Claim 11, lines 20; the “detection means are optical detection means” as set forth in Claim 19, lines 1-2; and the “detection means are mechanical detection means” as set forth in Claim 20, lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
Claims 12-13, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is vague and indefinite.  On line 2, the word “it” is unclear.  What is “it” referring to?  On line 3, the phrase “the latter” is unclear.   What is “the latter” referring to?
	Claim 13 is vague and indefinite.  On line 2, the word “it” is unclear.  What is “it” referring to?
	Claim 16 is vague and indefinite.  On line 1, the word “it” is unclear.  What is “it” referring to?
	Claim 18 is vague and indefinite.  On line 1, the word “it” is unclear.  What is “it” referring to?  Further, on lines 5-6, the phrase “said cleaning equipment” has no antecedent basis in the claim.
Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
	Claims 11-20 would be allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the equipment set forth 
comprising removal means for removing the residual paper from said core when the exhausted parent reel is placed on said support system, and said removal means comprises: a base structure on which, along a horizontal axis, is mounted a suction cylinder having an outer surface perforated and communicating with an internal cavity that, in turn, is connected to a suction unit adapted to produce a depression inside the cylinder, whereby said depression is transmitted to the outer surface of the cylinder; an actuator that determines the rotation of the cylinder around said axis with a predetermined angular speed and direction of rotation, in that said support system is adapted to support the exhausted parent reel parallel to the said cylinder; in that it comprises: means for adjusting the distance between said support system and said cylinder, to allow contact between the cylinder and the exhausted parent reel in a phase of removal of the residual paper; detection means for detecting the instantaneous diameter of the exhausted parent reel placed on the support system; a control unit connected to said detection means and adapted to control the actuator which determines the rotation of the cylinder as a function of the instantaneous diameter of the exhausted parent reel detected by the detection means, said control unit being programmed to stop the rotation of the cylinder when the instantaneous diameter of the exhausted parent reel reaches a predetermined minimum value; and in that said rotation of the cylinder and the depression on the outer surface of the same cylinder determine the rotation of the exhausted parent reel and the transfer of the residual paper from the exhausted parent reel to the cylinder when the latter and the exhausted parent
reel come into contact.
.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654